           Case 7:19-cv-05402-PED ^sswwiQUA^S^^^W^^^^^^^




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DULAZIA BURCHETTE,
                                                     REVISED SCHEDULING ORDER
                              Plaintiff,
                                                     19 Civ. 5402 (FED)
                       V.




ANDREW M. SAUL,
Commissioner of Social Security,

                              Defendant.




               IT IS HEREBY ORDERED, that the schedule for this case is amended as
follows;

            1. Defendant shall file a motion for judgment on the pleadings by December 13,
                2019.

            2. Plaintiff shall file a response to defendant's motion by February 11,2020.

            3. Defendant shall file any reply by March 3, 2020.



               So Ordered.

Dated: White Plains, New York

               November 8 %m 2019




                                                             )AVISON
                                                     UNITED STATES MAGISTRATE JUDGE
